PER CURIAM:*
The district court held that Agama Systems, Inc. (“Agama”) did not have a claim in bankruptcy against the estate of Micro Innovations Corporation. Agama contends that the district court erred by concluding that the Bankruptcy Code does not create a claim on behalf of a bad faith transferee after a trustee recovers the value of the estate’s fraudulent transfer. Agama’s argument is meritless. Because the Bankruptcy Code does not create such a claim, and because Agama does not have an enforceable claim based in non-bankruptcy law, we AFFIRM the holding of the district court.

 Pursuant to 5th Cir. R. 47.5, the Court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.